department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc tege eoeg eo2 postn-160086-01 uilc memorandum for victor pichon eo technical advisor health care colleges universities from mary oppenheimer assistant chief_counsel cc tege eoeg subject sec_3121 supporting_organization status for hospitals advice has been requested whether a hospital may be organized and operated exclusively for the benefit of to perform the functions of or carry out the purposes of a university and thereby qualify as a supporting_organization of such university for purposes of sec_3121 facts the following facts are hypothetical and are for illustrative purposes only abc university university is a large private educational_institution organized in state university is comprised of an undergraduate school of arts and sciences a business school a law school and a medical school university’s articles of incorporation state that its purposes are to promote public education and learning advance the literary artistic scientific and medical arts through scholarship research_and_experimentation and generally to promote one or more such charitable educational and scientific activities permitted under state law in university organized abc university hospital hospital under the nonprofit corporation law of state to own and operate a full-service tertiary teaching hospital in state since formation university has appointed all members of the board_of trustees of hospital none of the officers or directors of hospital are disqualified persons within the meaning of sec_4946 the service has recognized university and hospital as exempt_organizations under sec_501 hospital’s articles of incorporation state that its purposes are to own and operate a hospital medical_research facilities and facilities to train and educate physicians nurses and medical specialists and to promote the health of the community hospital’s articles do not expressly state that hospital is organized and operated to benefit university or any other organization as a part of its medical training program hospital sec_3121 supporting organizations maintains a residency program for medical students who conduct research and provide care and treatment to patients of hospital under the supervision and direction of hospital’s licensed physicians in hospital filed a claim_for_refund of fica_taxes it paid for its medical residents hospital asserts that the services performed by the medical residents are not employment for purposes of sec_3121 in part because hospital is organized and operated exclusively for the benefit or to perform the functions of or carry out the purposes of university law sec_3121 provides in part that the term employment does not include service performed in the employ of an organization described in sec_509 if the organization is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of a school_college_or_university and is operated supervised or controlled by or in connection with such school_college_or_university the legislative_history for sec_3121 listed the following examples of enterprises operated by supporting organizations bookstores housing publishing and food service social_security amendments of h_rep_no pincite the statutory language of sec_3121 is substantially_similar to and parallels the structure of sec_509 the principal difference between these sections is that sec_3121 limits the class of permissible supported organizations to schools colleges or universities whereas sec_509 provides that an organization may support any organization described in sec_509 or sec_509 organizations are statutorily recognized public_charities which include universities medical schools and hospitals see sec_170 iii sec_509 organizations are charities that meet a public support_test sec_31_3121_b_10_-2 states that sec_1_509_a_-4 applies for purposes of determining whether an organization comes within the ambit of sec_3121 based on sec_3121’s more limited scope of supported organizations references in sec_1_509_a_-4 to publicly supported organizations should be read to include only schools colleges or universities sec_509 and sec_1_509_a_-4 set forth the following four requirements for supporting_organization status a relationship_test an organizational_test an operational_test and a disqualified persons test a supporting_organization must meet all four of these tests to be described in sec_509 sec_1_509_a_-4 in cockerline memorial fund v commissioner the tax_court stated that the regulations’ requirements must be applied consistent with the stated legislative goal of not unduly interfering with supporting organizations which aid educational institutions 86_tc_53 sec_3121 supporting organizations a relationship_test under the relationship_test the supporting_organization must be operated supervised or controlled by supervised or controlled in connection with or operated in connection with one or more supported organizations sec_509 sec_1_509_a_-4 the purpose of the relationship_test is to ensure that the supporting_organization will be responsive to the needs or demands of the supported_organization and the supporting_organization be an integral part of or maintain a significant involvement in the operations of the supported organizations sec_1_509_a_-4 a supporting_organization is operated supervised or controlled by the supported_organization if the supported_organization exercises a substantial degree of direction over the policies programs and activities of the supporting_organization sec_1_509_a_-4 this relationship is established if the supported_organization appoints a majority of the officers directors or trustees of the supporting_organization id a supporting_organization is supervised or controlled in connection with the supported_organization if control or management of the supporting organizations is vested in the same persons that control or manage the supported_organization sec_1_509_a_-4 this relationship is established if control or management of the supporting_organization is vested in the same persons that control or manage the supported_organization sec_1_509_a_-4 a supporting_organization is operated in connection with the supporting_organization if the supporting_organization is responsive to the needs or demands of the supported_organization the supporting_organization maintains a significant involvement in the operations of the supported_organization and the supported_organization depends upon the type of support the supporting_organization provides sec_1_509_a_-4 as discussed below sec_1_509_a_-4 provides a more flexible organizational_test for supporting organizations that are operated supervised or controlled by or supervised or controlled in connection with the supported_organization b organizational_test to satisfy the organizational_test sec_1_509_a_-4 generally requires that the articles of incorporation of the supporting_organization i limit the purposes of such organization to one or more of the purposes set forth in sec_509 ii do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision i of this subparagraph sec_3121 supporting organizations iii state the specified publicly supported organizations on whose behalf such organization is to be operated within the meaning of paragraph d of this section and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph the first two requirements relate to the supporting organization’s purposes the third and fourth requirements relate to the supported organizations the organizational requirements are more flexible if the supporting_organization is operated supervised or controlled by or supervised or controlled in connection with the supported_organization when the supporting_organization only is operated in connection with the supported_organization the organizational_test requires a more precise statement of purpose and greater specificity in designating the beneficiary see revrul_75_436 1975_2_cb_217 permissible purposes a limitation on purposes under the first requirement the articles must limit the supporting organization’s purposes to one or more of the purposes specified in sec_509 sec_1_509_a_-4 these purposes are benefitting performing the functions of or carrying out the purposes of the supported organizations sec_509 see change-all souls housing corp v united_states ct_cl the supporting organization’s purposes may be as broad as or more specific than the purposes set forth in sec_509 sec_1_509_a_-4 as examples the regulations provide that an organization will meet the organizational_test if its articles state that it is formed for the benefit of one or more publicly supported organizations or to perform the publishing functions of a specified university id if the supporting_organization is operated supervised or controlled by the supported_organization the supporting_organization will meet these requirements if the purposes stated in the supporting organization’s articles are similar to but no broader than the stated purposes of the supported_organization id see revrul_75_436 1975_2_cb_217 stated purpose of trust to grant scholarships to students who graduate from high school is similar to the educational_purposes of a city in change-all souls housing corp the court stated that these regulations do not mandate the use of any particular language in the articles ct_cl pincite the articles merely must limit expressly or by implication a supporting organization’s sec_3121 supporting organizations purposes to those set forth in sec_509 id the court concluded that the supporting_organization met the organizational_test because its stated purpose to provide housing for low and moderate income families in a particular neighborhood carried out a stated purpose of the supported_organization ct_cl pincite in goodspeed scholarship fund v commissioner the court rejected the service’s contention that the regulations required the articles to contain the precise language organized exclusively for the benefit of the supporting_organization 70_tc_515 the regulation does not require that petitioner’s organizational documents use any particular words b no express powers to engage in other activities under the second requirement the articles must not expressly empower the supporting_organization to engage in activities which do not further the purposes specified in sec_509 sec_1_509_a_-4 because this requirement essentially parallels the first requirement which limits the supporting organization’s purposes the courts have not addressed it as a separate and distinct requirement of the organizational_test see change-all souls housing corp cl_ct pincite applying only three of the regulations’ four requirements under the operational_test nor does sec_1_509_a_-4 explicate this requirement therefore we have subsumed this requirement within the purposes analysis above designation of supported_organization a specify publicly_supported_organization the third requirement of the organizational_test is that the articles must specify the supported_organization on whose behalf the supporting_organization is operating sec_1_509_a_-4 to meet this requirement the articles of the supporting_organization generally must designate each of the supported organizations by name unless the organization meets the historic relationship exception or the designated class exception sec_1_509_a_-4 i historic relationship exception under the historic relationship exception the articles of the supporting_organization do not have to identify the supported_organization in its articles if there has been an historic and continuing relationship between the supporting_organization and the supporting_organization and by reason of that relationship there has developed a substantial identity of interests between these organizations sec_1_509_a_-4 in change-all souls housing corp the court stated that the regulations did not require the relationship to have existed for any specified time to be historic sec_3121 supporting organizations ct_cl pincite see cockerline memorial fund t c pincite no specific time period required to establish historic relationship the court ruled that the historic relationship_test had been met based on the following factors the supported_organization formed the supporting_organization the supported and supporting organizations had been closely associated since the supporting_organization was formed the supporting organization’s name incorporated part of the supported organization’s name and the supporting and supported organizations served the same objective ct_cl pincite in cockerline memorial fund the court concluded that the historic relationship_test had been met when a scholarship fund had distributed all of its funds directly to the supported colleges since inception the colleges returned the funds if the students didn’t enroll the fund and one of the supported schools had established a particularly close working relationship and the fund and supported colleges both had the education of students as their ultimate goal t c pincite ii designated class exception under the designated class exception the articles of the supporting_organization do not have to identify the supported_organization by name if the following two requirements are met first the supporting_organization must be operated supervised or controlled by or supervised or controlled in connection with one or more publicly supported organizations sec_1_509_a_-4 second the articles must require the supporting_organization to operate to support or benefit one or more organizations which are designated by class or purpose sec_1 a - d i b the class or purpose designation must encompass the supported_organization or other organizations that are closely related in purpose or function to the supported_organization id an example of a qualifying class designation is a supporting_organization whose articles required it to operate for the benefit of institutions of higher learning in a particular state sec_1_509_a_-4 ex an example of a designated purpose is a supporting_organization whose articles required it to care for the aged which was a purpose of the church that controlled it sec_1_509_a_-4 ex b no express power to support other organizations the fourth and final requirement of the organizational_test is that the articles must not expressly empower the supporting_organization to operate to support or benefit any organization other than the specified supported_organization sec_1_509_a_-4 for example a supporting_organization will not meet the organizational_test if its articles expressly empower it to distribute any part of its income or perform any service for any organization other than the designated supported_organization sec_1_509_a_-4 this exception is not available to organizations operated in connection with the supported_organization sec_3121 supporting organizations in mabury v commissioner 80_tc_718 the tax_court ruled that a_trust failed the organizational_test because two of the organizations listed as beneficiaries of the trust were not publicly supported organizations see windsor foundation v united_states u s tax cas cch e d va trust instrument that empowered board to award funds to all charitable groups in a particular city without limiting to publicly supported organizations failed organizational_test it is immaterial that the permissible activities of the supporting_organization may also yield benefits to individuals or organizations in addition to the supported organizations in cockerline memorial fund the tax_court rejected as meritless the service’s argument that a scholarship fund failed the organizational_test because it substantially benefitted students in addition to the colleges and universities the students attended t c pincite see sec_1_509_a_-4 ex fund that granted scholarships to students to attend college in a particular state in change-all souls housing corp the supporting_organization engaged in housing activities that benefitted both the supported_organization and a non-publicly supported_organization ct ct pincite c operational_test a supporting_organization will meet the operational_test if it engages solely in activities that support or benefit the specified publicly supported organizations sec_1_509_a_-4 permissible activities include making payments to or for_the_use_of or providing services or facilities for the members of the charitable_class benefitted by the supported_organization for example an alumni association that uses all of its income to support its own educational activities for alumni faculty and students of a university and encourages alumni to maintain a close relationship with and make contributions to such university meets the organizational_test sec_1 a - e ex see revrul_75_437 1975_2_cb_218 college scholarship fund for high school graduates operated to benefit the same charitable_class as the high schools the students attended the supporting_organization will not meet the operational_test if any part of its activities furthers a purpose other than supporting or benefiting one or more specified publicly supported organizations sec_1_509_a_-4 in change-all souls housing corp the court stated that the operational_test only requires the supporting_organization to refrain from engaging in activities that do not directly support or benefit the specified supported_organization ct_cl pincite the fact that another organization simultaneously benefits directly or indirectly from the activities of the supporting_organization does not cause the supporting_organization to fail the organizational_test id see cockerline memorial fund t c pincite scholarship fund qualified as a supporting_organization even though it substantially benefitted students d disqualified persons test sec_3121 supporting organizations sec_509 provides that a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons other than foundation managers disqualified persons include substantial contributors to the supporting_organization and their families more than percent owners of substantial contributors and their families and corporations or partnerships more than percent of which are owned by disqualified persons see sec_4946 sec_1_509_a_-4 provides that the supporting_organization is controlled by disqualified persons if such persons by aggregating their votes or positions of authority may require the supporting_organization to perform or prevent it from performing any act that significantly affects its operations analysis a relationship_test the threshold question to answer before applying the organizational_test is the relationship between hospital and university university appoints all of the trustees of hospital and thereby exercises a substantial degree of direction over the policies programs and activities of hospital see sec_1_509_a_-4 therefore hospital is operated supervised or controlled by university for purposes of sec_3121 b organizational_test permissible purposes because hospital is operated supervised or controlled by university hospital’s stated purposes must be similar to but no broader than the stated purposes of university sec_1_509_a_-4 the question is whether all of hospital’s stated purposes would benefit perform the functions of or carry out purposes similar to but no broader than those of university id change-all souls housing corp cl_ct pincite hospital’s stated purposes to own and operate medical_research facilities and facilities to train and educate physicians and other health professionals fall squarely within university’s stated purposes to promote public education and advance the scientific and medical arts it is less clear whether hospital’s stated purposes to own and operate a hospital and generally to promote public health are similar to but no broader than university’s specific educational_purposes and more general purpose to promote any charitable purposes allowed by law arguably hospital’s stated purpose to own and operate a hospital is beyond the scope of activities congress contemplated for supporting organizations when it adopted sec_3121 see social_security amendments of h_rep_no pincite listing the following examples sec_3121 supporting organizations of enterprises operated by supporting organizations bookstores housing publishing and food service nevertheless substantial doubt exists about whether a court would rule that hospital is not organized exclusively to benefit university first this is a question of first impression we have not identified any cases or rulings that considered whether a hospital could qualify as a supporting_organization of a school_college_or_university the issue would never arise for sec_509 purposes because hospitals are treated as sec_509 organizations and thus would have no reason to qualify as a public charity under sec_509 see sec_170 nor have we identified any cases rulings or regulations under sec_3121 that have considered this fact pattern finally we have not identified any cases or rulings which concluded that a supporting_organization failed the organizational_test because its stated purposes were broader than the stated purposes of a university or other public charity second the case law suggests the courts will apply the rules under sec_1_509_a_-4 liberally to organizations that support colleges or universities in cockerline memorial fund the tax_court stated that these regulations should not be applied in a manner that unduly inter es with supporting organizations which aid educational institutions t c pincite one apparent reason why congress adopted sec_3121 was to reduce the cost of performing supporting services for colleges and universities see social_security amendments of h_rep_no pincite noting unfairness of subjecting to social_security_taxes compensation of a student employed by organizations providing supporting services to schools colleges and universities it is important to consider that courts have been more likely to find that the commercial activities of colleges and universities further their exempt purposes than such ventures by non-educational exempt_organizations see 494_fsupp_85 w d mo teaching hospital’s income from performing diagnostic tests substantially related to exempt purposes acq on relatedness to education nonacq on other grounds revrul_85_109 1985_2_cb_165 536_fsupp_556 w d wis leasing clinic to private physician group was substantially related to exempt purposes postgraduate medical education organization 366_fsupp_118 w d ark payments for performing pathology tests substantially related to organization’s exempt purposes of training health professionals the similar to language of sec_1_509_a_-4 provides the courts with some leeway to find that a supporting organization’s stated purposes are close enough to those of the supported_organization to qualify see revrul_75_436 finding that purposes of a scholarship fund are similar to those of a city finally the courts have made clear that sec_1_509_a_-4 does not require supporting organizations to use any particular language in their articles see goodspeed scholarship fund t c pincite change-all souls housing corp ct_cl pincite sec_3121 supporting organizations finally the courts are not likely to deny supporting_organization treatment when the supported_organization exercises direct control_over the supporting_organization as the court stated in cockerline memorial fund the reason congress excepted supporting organizations from the private_foundation rules in sec_509 was its determination that scrutiny by the publicly supported organizations will prevent abuse by the supporting_organization t c pincite because of university’s complete governing control and historic relationship with hospital it has the ability and motivation to properly oversee the activities of hospital and provide the level of close scrutiny congress intended id therefore absent a showing of abusive behavior by hospital or a failure by university to exercise close supervision and control of hospital the courts may be unlikely to find that granting supporting_organization status to hospital is inconsistent with the legislative intent of sec_509 even though hospital’s stated purposes may deviate somewhat from those of university designation of supported_organization a specify publicly_supported_organization the articles of hospital do not specify the supported_organization on whose behalf hospital is operating nevertheless based on the fact that hospital is operated supervised or controlled by university medical center will satisfy the designation requirement if it meets the historical relationship exception or the designated class exception i historic relationship exception the facts suggest hospital may satisfy the historic relationship exception first the following factors show the existence of an historic and continuing relationship between hospital and university hospital’s name incorporates the full name of university university formed hospital and appoints all of its trustees and hospital and university have been closely and continuously associated for over years see change-all souls housing corp ct_cl pincite cockerline memorial fund t c pincite the existence of an historic and continuing relationship would be harder to establish if hospital had existed for many years as an independent corporation and had only become associated with university within the past months nevertheless the courts have made it clear that no specific time period is required see change-all souls housing corp ct_cl pincite cockerline memorial fund t c pincite second the following factors suggest that because of their historic and continuing relationship a substantial identity of interests has developed between hospital and university hospital and university serve the common objective of advancing medical education and research and a principal goal of both hospital and sec_3121 supporting organizations university is to train and educate medical students see change-all souls housing corp ct_cl pincite cockerline memorial fund t c pincite the identify of interests between hospital and university is not absolute a principal interest of hospital for example is providing medical_care to its patients which does not appear to be within the sphere of interests of university nevertheless sec_1 a - d iv b only requires a substantial identity of interests ii designated class exception hospital may also be able to satisfy the designated class or purpose exception first hospital meets the requirement that it be operated supervised or controlled by university see relationship_test supra with respect to the second prong of this exception hospital’s articles do not specifically identify the class of organizations it supports nevertheless it would meet the designated purpose exception if its stated purposes came within the scope of university’s stated purposes sec_1_509_a_-4 significantly the regulations do not apply this exception strictly see sec_1_509_a_-4 ex organization whose articles required it to care for the aged treated as a supporting_organization of a church hospital’s stated purposes to operate medical_research and training facilities would come within university’s stated purposes of promoting public education and advancing the medical arts through research arguably hospital’s stated purposes of owning and operating a hospital and promoting public health could come within university’s stated purposes to promote medical education treating hospital training as an essential component of such education or within university’s general charitable purposes b no express power to support other organizations hospital’s articles do not expressly state that it is empowered to support any organization including university but hospital’s articles do empower it to perform services for its patients who are not publicly supported organizations nevertheless the courts have ruled that it is irrelevant whether a supporting_organization is organized to engage in activities that may as a byproduct also benefit private individuals or organizations see change-all souls housing corp ct_cl pincite cockerline memorial fund t c pincite specifically just as a scholarship fund necessarily will promote education and benefit the student recipients a teaching hospital will necessarily promote education of the medical residents and benefit the hospital’s patients therefore the courts are unlikely to rule that hospital fails the organizational_test because it is empowered to provide health care services to its patients c operational_test the question under the operational_test is whether hospital engages solely in activities that support or benefit university hospital engages in a number of activities sec_3121 supporting organizations that arguably do not directly support or benefit university significantly a principal activity of hospital is providing health care to its patients an activity which does not yield any obvious benefit to the educational_purposes of university nevertheless an unavoidable byproduct of operating a medical resident training program is that medical residents will provide health care services to the hospital’s patients and engage in medical_research and other activities that will yield benefits to the hospital’s patients providing these training practice and research opportunities for medical residents directly supports and benefits university’s medical school and furthers university’s overall purposes to promote public education therefore the fact that hospital’s patients simultaneously benefit directly or indirectly from hospital’s medical resident training programs should not cause hospital to fail the organizational_test see change-all souls housing corp ct_cl pincite cockerline memorial fund t c pincite it also could be argued that if some of hospital’s patients only received care from private physicians with staff privileges at hospital with no involvement by a medical resident these activities would not support or benefit university’s stated purposes notwithstanding because university’s purpose to provide a comprehensive training and research program for medical residents probably could not be accomplished without the participation of a full-service hospital it should not matter that some of hospital’s patients may receive care from someone other than a medical resident finally as discussed above the case law suggests the courts will apply the rules under sec_1_509_a_-4 liberally to organizations like hospital that support colleges or universities see cockerline memorial fund t c pincite d disqualified persons test none of the trustees or officers of hospital are disqualified persons within the meaning of sec_4946 therefore hospital is not controlled by disqualified persons conclusion as set forth above some of hospital’s stated purposes and activities arguably are outside the scope of university’s stated purposes nevertheless the courts are likely to interpret and apply the rules under sec_509 liberally to organizations like hospital that support colleges and universities accordingly based on the fact that university exercises complete control_over hospital hospital and university share many common purposes university’s stated purposes are written in broad terms and hospital and university have an historic and continuous relationship a court probably would rule that hospital is a supporting_organization of university for purposes of sec_3121
